 Case 6:20-cv-01694-RBD-GJK Document 1 Filed 09/15/20 Page 1 of 5 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


                              CASE NO.: ____________________


BRANDON L. GREEN,

                      Plaintiff,

vs.

DWH OWNERS, INC., a foreign corporation,
d/b/a David Weekley Homes,

                  Defendant.
________________________________________/

                                         COMPLAINT

       Plaintiff, Brandon L. Green (hereafter “Green”), by and through counsel, hereby sues

Defendant, DWH Owners, Inc. (hereafter “DWH”) , and alleges as follows:

                                    NATURE OF ACTION

       1.      This is an action for recovery of unpaid overtime compensation owed to Green

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., as amended (“FLSA”).

       2.      Green alleges Defendant unlawfully failed and refused to pay his overtime pay,

defined as one and one half times his regular rate of pay for hours worked in excess of forty (40)

per work week, as is required by the FLSA.

       3.      Defendants’ practices as alleged herein violated and the FLSA, 29 U.S.C. § 201 et

seq.
 Case 6:20-cv-01694-RBD-GJK Document 1 Filed 09/15/20 Page 2 of 5 PageID 2




                                 JURISDICTION AND VENUE

        4.     Jurisdiction in this Court is proper as Green’s claim is brought pursuant to the

FLSA to recover unpaid overtime compensation, liquidated damages and reasonable attorney’s

fees and costs. Jurisdiction over this action is founded upon § 216(b) of the FLSA and this

court’s original jurisdiction over federal questions.

        5.     The acts and omissions that give rise to this action occurred in Seminole County,

Florida. Venue is therefore proper in the United States District Court for the Middle District of

Florida, Orlando Division, pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

        6.     At all times material hereto, Green has resided in Orange County, Florida.

        7.     DWH is a foreign corporation that maintains its principal office in Houston,

Texas, but regularly conducts business in Seminole County, Florida.

        8.     DWH employed Green within Seminole County, Florida.

                                           COVERAGE

        9.     At all times material hereto, DWH employed two or more employees, including

Green, who regularly were and are engaged in commerce, or worked on goods or materials that

had been moved in or produced for commerce.

        10.    At all times material hereto, DWH was an enterprise whose annual gross volume

of sales made or business done is not less than $500,000.

        11.    DWH is subject to enterprise coverage under the Section 203(s)(1)(A) of the

FLSA.
 Case 6:20-cv-01694-RBD-GJK Document 1 Filed 09/15/20 Page 3 of 5 PageID 3




                           GENERAL FACTUAL ALLEGATIONS

        12.    Green was employed by DWH as a warranty manager from July 2019 until May

2020.

        13.    Green was paid an hourly wage for his services, most recently at a rate of twenty

four dollars and three cents ($24.03) per hour.

        14.    During the relevant period, defined as the period commencing three years prior to

the filing of this action, Green worked in excess of forty (40) hours in several work weeks.

        15.    Green typically worked a total of fifty (50) hours per work week.

        16.    While Green was required to track his working hours, he was only permitted to

report forty (40) hours each week for payroll purposes.

        17.    At no time during the relevant period did Green receive one and one half times his

regular hourly rate of pay for hours worked in excess of forty (40) in a work week.

        18.    Green did not have supervisory authority, nor did he participate in hiring or firing

decisions.

        19.    Green did not exercise discretion over matters of significance on a regular basis.

                                     COUNT I
                         FLSA CLAIMS AGAINST DEFENDANTS
                         (UNPAID OVERTIME COMPENSATION)

        20.    Green hereby incorporates by reference paragraphs 1 through 19 herein.

        21.    At all times relevant to this complaint, defined as the period commencing two (2)

years prior to the filing of this action, DWH was an employer, and an enterprise engaged in

interstate “commerce” and/or in the production of “goods” for “commerce” within the meaning

of 29 U.S.C. § 203(d).
 Case 6:20-cv-01694-RBD-GJK Document 1 Filed 09/15/20 Page 4 of 5 PageID 4




          22.   At all times relevant to this complaint, DWH employed Green within the

definition of the 29 U.S.C. § 203(e)(1).

          23.   The FLSA requires covered employers such as DWH to compensate all non-

exempt employees at a rate of not less than one-and-one-half the regular rate of pay for work

performed in excess of forty (40) hours in a work week.

          24.   Throughout the relevant period, Green was a non-exempt employee entitled to

receive overtime pay under the FLSA.

          25.   Green was therefore entitled to one and one half-times his regular rate of pay for

all hours worked in excess of forty (40) per workweek.

          26.   At all times relevant to this complaint, Defendants failed and refused to pay Green

the full overtime compensation he was due for the hours he worked in excess of forty (40) per

work week.

          27.   As a result of DWH’s failure to compensate Green as required by the FLSA,

DWH violated the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. § 207(a)(1).

          28.   Through the conduct as alleged herein, DWH failed to act in good faith with

respect to Green’s compensation.

          29.   Green is entitled to damages in the amount of his unpaid overtime compensation

during the relevant period, plus an equal amount as liquidated damages as provided by the

FLSA, 29 U.S.C. § 216(b) and other such legal and equitable relief as the Court deems just and

proper.

          30.   Green requests recovery of his attorneys’ fees and costs associated with his claims

as provided by 29 U.S.C. § 216(b).
 Case 6:20-cv-01694-RBD-GJK Document 1 Filed 09/15/20 Page 5 of 5 PageID 5




                                    PRAYER FOR RELIEF

       WHEREFORE, Green requests that a judgment be entered awarding his all unpaid

overtime compensation, an equal amount as liquidated damages, attorney’s fees and costs, and

such other relief as this Court deems just and proper.

Date: September 15, 2020
                                            Respectfully submitted,

                                            s/ David H. Spalter, Esq.
                                            David H. Spalter, Esquire
                                            Florida Bar No. 966347
                                            JILL S. SCHWARTZ & ASSOCIATES, P.A.
                                            655 W. Morse Blvd., Suite 212
                                            Winter Park, Florida 32789
                                            Telephone: (407) 647-8911
                                            Facsimile: (407) 628-4994
                                            E-mail: dspalter@schwartzlawfirm.net
                                            Secondary E-mail: docketing@schwartzlawfirm.net
                                            Secondary E-mail: jtacktill@schwartzlawfirm.net
                                            Attorney for Plaintiff
